UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America, HH

19-cr-646 (AJN)
ORDER

Osama Ahmed Abdellatif El Mokadem,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Trial in this matter is set for March 30, 2020. In light of this trial date, it is hereby

ORDERED that the parties appear for a final pretrial conference on March 23, 2020, at 11 a.m
in Courtroom 906 of the United States District Court for the Southern District of New York, 40

Foley Square, New York, New York.

IT IS FURTHER ORDERED that on or before February 3, 2020, the parties shall submit:

(1) an agreed upon 1-2 paragraph description of the case to be read to potential jurors during
Voir Dire; (2) any Voir Dire requests; and (3) any Requests to Charge. With respect to Requests
to Charge, the parties shall indicate whether the request is made jointly and, if not, whether a
party objects to a particular request. Any party objecting to a request shall indicate the legal

basis for their objection.

IT IS FINALLY ORDERED that any 404(b) motions and motions in limine be filed by
February 3, 2020. Opposition papers, if any, shall be filed by February 10, 2020 and Replies, if

any, shall be filed by February 17, 2020.

SO ORDERED:

MA

Dated: November , 2019
New York, N€w York Ys SONY, NATHAN
nited States District Judge

i
if
ih

=|

co ere
seaman eee wm nee

Pron

 
